DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: reference numeral 66 is disclosed as “second plug” and “bypass aperture”.  In addition, “closure-release mechanism” is disclosed with reference numerals 20 and 26.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 14, 15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tauber (6,065,648).

    PNG
    media_image1.png
    596
    746
    media_image1.png
    Greyscale

Claim 1
Tauber discloses a closure (10) comprising an inner cap (44) including an inner top wall (48) formed to include a first opening, an inner side wall (50) arranged to extend downwardly from the inner top wall and circumferentially around a central axis, and an inner plug unit coupled to an outer surface of the inner top wall and arranged to extend upwardly away from the inner top wall, an outer cap (12) including an outer top wall (14) 
Claim 14
Tauber further discloses a closure-release mechanism includes first and second lock tabs (28) coupled to an inner surface of the side wall of the outer cap (see figure 2) and arranged to extend inwardly toward the central axis, first and second tab blockers (52) fixed in position relative to the outer cap and that engage the first and second lock tabs in the closed position to block rotation of the outer cap relative to the inner cap from the closed position to the opened position until an inward force is applied on the outer side wall of the outer cap sufficient to deform the outer cap and move the first and second lock tabs outwardly away from the first and second tab blockers (see figure 8 and column 4 lines 60-67 and column 5 lines 1-4).
Claim 15
Tauber discloses a closure (10) comprising an inner cap (44) including an inner top wall (48) formed to include a first opening, an inner side wall (50) arranged to extend downwardly from the inner top wall and circumferentially around a central axis, and an inner plug unit coupled to an outer surface of the inner top wall and arranged to extend upwardly away from the inner top wall, an outer cap (12) including an outer top wall (14) formed to include a second opening (18), an outer side wall (20) arranged to extend downwardly from the outer top wall and that extends circumferentially about the central axis, and an outer plug unit coupled to a bottom surface of the outer top wall and arranged to extend downwardly away from the top wall (see figure above), the outer cap being mounted to the inner cap for rotation relative to the inner cap about the central axis from a closed position in which the outer top wall and the inner top wall are spaced apart from one another by a first distance and the inner plug unit and the outer plug unit 
Claim 19
Tauber discloses a closure (10) comprising an inner cap (44) including an inner top wall (48) formed to include a first opening and an inner side wall (50) arranged to extend downwardly from the inner top wall and circumferentially around a central axis, an outer cap (12) including an outer top wall (14) formed to include a second opening (18), an outer side wall (20) arranged to extend downwardly from the outer top wall and that extends circumferentially about the central axis (see figure above), the outer cap being mounted to the inner cap for rotation relative to the inner cap about the central axis from a closed position to an opened position (see column 4 lines 3-67 and column 5 lines 1-11), and an anti-suction feature (defined by closed configuration when seal peg 46 is within aperture 18) coupled to an upper surface of the outer top wall and arranged circumferentially around the second opening and configured to block formation of a seal between a child’s mouth and an upper surface of the outer top wall so that, if the child attempts to apply a suction force on the outer top wall over the second opening, air is .

Allowable Subject Matter
Claims 2-13, 16-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736